PER CURIAM.
Javaros L. Thomas appeals the district court’s judgment denying relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.2001). We have reviewed the *668record and the district court’s final order accepting the recommendation of the magistrate judge and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See Thomas v. Angelone, No. CA-01-585-2 (E.D.Va. Apr. 10, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.